Case 1:19-cr-10040-JDB Document 152 Filed 03/12/20 Page 1 of 3                      PageID 2459



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,


Vs.                                                          Cr. No.: 1:19-cr-10040-JDB


JEFFREY W. YOUNG, Jr.,
     Defendant.


            EMERGENCY MOTION FOR RELEASE TO HOME CONFINEMENT




       Comes now, Jeff Young, by and through his attorney of record, and hereby moves the Court

for an emergence modification of the bond/bail conditions in this matter and for cause would show:

       1.      That Mr. Young is in immunosuppressive therapy because he is an organ recipient.

               His kidneys failed him years ago and his mother donated one of her kidneys to him.

               He is on a lifetime of daily immunosuppressive drug therapy to ensure the

               transplanted kidney doesn’t trigger the immune response that leads to organ

               rejection.

       2.      That the State of Tennessee has today declared a state of emergency due to the

               Covid-19 pandemic.

       3.      That currently most colleges and universities in this region are closing down and

               moving over to on-line classes only (e.g., Rhodes College, University of

               Mississippi, University of Memphis) due to the threat of infection in large contained

               populations.
Case 1:19-cr-10040-JDB Document 152 Filed 03/12/20 Page 2 of 3                    PageID 2460



       4.     Courts are canceling jury trials. Shelby County has canceled for the next two week

              at least, and federal district courts in Ohio and Massachusetts have canceled trials

              for the foreseeable future.

       5.     The Covid-19 virus is 10 times more lethal that the common flu. Its deaths are

              almost exclusively in the older populations and people with pre-existing conditions,

              expressly noted dangerous to those on immunosuppressive therapy.

       6.     Mr. Young is confined in a population that is ripe for rapid and uncontrolled

              infection. Contraction would likely lead to his death. He is better protected out-

              side of a custodial setting and would reduce the chance of death tremendously.

       7.     The Tennessee Association of Criminal Defense Attorneys, Tennessee preeminent

              organization representing citizen accused of crimes will be issuing a press release

              concerning the dangers of pretrial incarceration throughout this pandemic. See,

              Exhibit A, Attached.

       8.     Mr. Young requests immediate release to home confinement to be monitored either

              electronically or by the pre-trial release department.



                           CERTIFICATE OF CONSULTATION

       Andrew Pennebacker indicates he is opposed to the requested relief.



       WHEREFORE, premise considered, we ask the Court to release Jeff Young to home

confinement under conditions the Court sees fit.
Case 1:19-cr-10040-JDB Document 152 Filed 03/12/20 Page 3 of 3                     PageID 2461



                                                                  The
                                                     CLAIBORNE  FERGUSON
                                                              Law Firm, P.A.
                                                     294 Washington Avenue
                                                     Memphis, Tennessee 38103
                                                     (901) 529-6400
                                                     claiborne101@yahoo.com



                                                     /s/ Claiborne H. Ferguson
                                                     CLAIBORNE H. FERGUSON (20457)
                                                     Attorney for Defendant




                                 CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that a true and exact copy of the foregoing document
has been served upon all concerned parties, via the Court’s electronic filing system, this the 12th
day of March 2020.



                                                     s/Claiborne H. Ferguson
                                                     CLAIBORNE H. FERGUSON
